Title: To Thomas Jefferson from Samuel Meredith, 29 August 1801
From: Meredith, Samuel
To: Jefferson, Thomas


Sir,
Washington August 29th. 1801
The precarious state of Mrs. Meredith’s health, which has been injured by change of situation, the anxious desire she and the family have to be with their Friends & relations, as well as the necessary attention to my private affairs, which are suffering by my absence from Philada.; have induced me to offer you my resignation, to take place if you think proper about the last of October, or beginning of November, which I think will give me time to receive returns from the most distant Banks, make up my Quarterly Accounts to the 30th: September, and hand them to the Auditor for settlement: And for you Sir, to fix on a successor, to whom I may deliver over the funds in my hands, giving him every information I am capable of;
With offers of service, & thanks for your polite attention;
I am Sir, with perfect respect Your Mo: huml Servt.
Sam Meredith Tresof the United States
